Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 12-20, and 26-30 are currently pending and are presented for examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2021 was filed after the filing of a first office action on the merits.  As such, the submission is in compliance where adjoined by the appropriate fee. See, 37 CFR 1.97.   The information disclosure statements are being considered by the examiner, accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-20, and 26-30 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-9, 12-20, and 26-30 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recited in the claims are directed towards allocating resources to plural machines or system components that include a compute task requirement, network task requirement, or an energy consumption task requirement.  It is a long-standing commercial practice for enterprises to include various computing, networking and Alice Corporation, the claimed invention includes an abstract idea.  
Under step 2a-prong 2, the independent and dependent claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (including the use of artificial intelligence, etc.)), the specific resources applied, etc.) offered merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), instruct the public to apply the method across generic computing technology, and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial 
Under part 2b, the additional elements (adaptively improving the distribution of resources, a controller, circuit, artificial intelligence, limiting to a specific environment such as spectrum allocation or energy credits, etc.) offered by the independent and dependent claims either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 2, 5, 9, 10, 12, 13, 16, 20, and 21 are rejected under 35 U.S.C. §103 as being anticipated by U.S. 2006/0155423 to Budike, JR., in view of US 2012/0316688 to Boardman et al.  
With respect to Claims 1, and 12, Budike teaches a method (FIG. 5), and transaction-enabling system (FIG. 6), comprising: a fleet of machines ([0076-77];FIG. 6 (606,608)) each having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement ([0062];[0076-77], computers on a network have all three requirements); and a controller (FIG. 6, 604), comprising: a resource requirement circuit structured to determine an amount of a resource for each of the machines to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement for each corresponding machine ([0031], real-time demand; [0061]); a forward resource market circuit structured to access a forward resource market ([0040];[0047];[0049]); and a resource distribution circuit structured to execute an aggregated transaction of the resource on the forward resource market in response to the determined amount of the resource for each of the machines ([0042-43], purchase). Budike teaches wherein the resource distribution circuit is further structured to adaptively improve, using a continuous improvement circuit, one of an aggregate output value of the fleet of machines or decrease a total resource utilization of the fleet of machines using the executed aggregated transactions on the forward resource market. 
Budike fails to expressly teach, but Boardman teaches wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component. [0120]  Boardman discusses the ability of improved energy resource allocation can result from fine granular control network communication. [0008]  As such, it would have been obvious to one of ordinary skill in the art to modify Budike to include greater control of network communication through artificial intelligence so as to improve energy resource allocation.
With respect to Claims 2, and 13, Budike teaches wherein the resource comprises a compute resource, and wherein the forward resource market comprises a forward market for computing resources. ([0062], computer) 
With respect to Claims 5, and 16, Budike teaches wherein the resource comprises an energy resource, and wherein the forward resource market comprises a forward market for energy. [0040];[0042];[0047]
With respect to Claims 9, and 20, Budike teaches wherein the aggregated transaction of the resource on the forward resource market comprises one of buying or selling the resource. [0047]
With respect to Claim 29, Budike teaches wherein the circuit is structured to decrease the resource utilitzation by redistributing the resource for each of the machines between the compute task, the networking task, and the energy consumption task requirements.  [0051];[0054];[0058-59]

	
Claims 3, 8, 14, and 19 are rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 2006/0069786 to Mogul et al.
With respect to Claims 3, and 14, the combination of Budike and Boardman fails to expressly teach wherein the resource comprises a spectrum allocation resource, and wherein the forward resource market comprises a forward market for spectrum allocation.  Mogul, however, teaches resource comprising network bandwidth which is the same as spectrum allocation.  [0029];[0052]  Mogul discusses the need for better understanding of why resources are being spent. [0004].  As such, it would have been obvious to one of ordinary skill in the art to modify Budike to include resources such as spectrum analysis which would benefit from a correlation to causality. 
With respect to Claims 8, and 19, the combination of Budike and Boardman fails, but Mogul teaches wherein the resource comprises a network bandwidth resource, and wherein the forward resource market comprises a forward market for network bandwidth. [0029];[0052] Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Budike to include this limitation as taught by Mogul. 

Claims 4, 7, 15, and 18 are rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 2013/0332327 to Sgouridis et al.
With respect to Claims 4, and 15, the combination of Budike and Boardman fails to expressly teach wherein the resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits.  Sgouridis, however, teaches wherein a forward market for energy credits. [0041]  Sgouridis teaches a desire to monitor and account for embedded energy usasge on a physical or financial basis. [0003]  As 
With respect to Claim 7, and 18, the combination of Budike and Boardman fails to expressly teach, but Sgouridis teaches wherein the resource comprises an energy storage resource, and wherein the forward resource market comprises a forward market for energy storage capacity. [0066];[0082].  Under the same rationale as Claim 4, it would have been obvious to one of ordinary skill in the art to modify Budike to include this limitation. 

Claims 6 and 17 are rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 2005/0257079 to Arcangeli.
With respect to Claims 6, and 17, the combination of Budike and Boardman fails to expressly teach wherein the resource comprises a data storage resource, and wherein the forward resource market comprises a forward market for data storage capacity.  Arcangeli, however, teaches selecting resources on a world wide supercomputer including available storage. [0013]  Arcangeli further teaches the common practice of selling, purchasing or granting CPU resources, e.g., for research purposes.  [0007]  As such, it would have been obvious to one of ordinary skill in the art Budike to include data storage as a resource since it has long been a desire to grant CPU resources.




Claim 26 is rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 2010/0332373 to Crabtree et al.
With respect to Claim 26, the combination of Budike and Boardman fails to expressly teach wherein the circuit conducts the transaction using an API of the market. Crabtree teaches the use of an API to purchase or sell a given energy resource. [0036]  Crabtree teaches the need for a more efficient demand response control to manage high stress events. [0007]  It would have been obvious to one of ordinary skill in the art Budike to include the use of an API as taught by Crabtree to make the purchase more efficient. 

Claim 27, 28, and 30 are rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 2019/0197635 to Kim.
With respect to Claims 27, 28, and 30, the combination of Budike and Boardman fails to expressly teach wherein the circuit is configured to determine timing or other attributes for the transaction based on data from an IoT data source and collection (sensors) of data therefrom; and wherein the output is a cryptocurrency . But Kim, which relates to distributed electricity generation plants and distributed energy resources, teaches the use of IoT and other devices in the network of things, and it also teaches cryptocurrency as an output. [0024];[0059]  Real-time IoT data collection teaches the use of sensors, etc.  Kim discusses the need for a new cryptocurrency and virtual electricity trading platform to virtually transact real and digital currencies, smart contracts, derivatives, and electricity based on DG plants and IoT’s, etc.  [0001]  It would have been obvious to one of ordinary skill in the art to modify Budike to include the use of IoT data and generate a cryptocurrency output as taught by Kim in order to create a needed method of trading electricity, etc.

Claim 28 is rejected under § 103 as being unpatentable over Budike, in view of Boardman, and further in view of US 010/0332373 to Crabtree et al.
With respect to Claim 26, the combination of Budike and Boardman fails to expressly teach wherein the circuit conducts the transaction using an API of the market. Crabtree teaches the use of an API to purchase or sell a given energy resource. [0036]  Crabtree teaches the need for a more efficient demand response control to manage high stress events. [0007]  It would have been obvious to one of ordinary skill in the art Budike to include the use of an API as taught by Crabtree to make the purchase more efficient. 

Response to remarks
Applicant’s remarks submitted on 12/6/2021 have been considered, but are not persuasive where rejections/objections are maintained.  The amendment to the independent claims, among other things, raise the scope of Claim 11, which was previously rejected under Budike in view of Boardman.  As such, the § 102 rejection has been withdrawn and replaced by § 103 rejections directed thereto.  Budike teaches adaptively improving and continuous monitoring. 
The § 101 rejection is maintained because the claims continue to recite inventions including an abstract idea under the 2019 PEG and Alice Corporation.  That is to say resource allocation to a fleet of machines, e.g., trucks, computers, etc. have long been performed in order to improve profitability.  As Budike and other references show, it has long been a practice to adaptively improve an output or resource allocation of a fleet of machines.  As per the new claims, merely performing the method using generic computing technology fails to recite a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696